711 N.W.2d 79 (2006)
474 Mich. 1097
INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA and United Broadcasting Network, Inc., Plaintiffs/Counterdefendants-Appellants,
v.
Helen DORSEY, Pat Choate, and Edward A. Miller, Defendants/Counter-plaintiffs/Third-Party Plaintiffs-Appellees, and
Kay Casey, Third-Party Plaintiff-Appellee, and
Daniel Sherrick, Roy Wyse, and Joyce Frank, Third-Party Defendants-Appellants.
Docket Nos. 129880 & (67). COA No. 248412.
Supreme Court of Michigan.
March 29, 2006.
On order of the Court, the motion for admittance pro hac vice is GRANTED. The application for leave to appeal the October 4, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, for the reasons stated in the partial dissent in the Court of Appeals, we REVERSE that part of the Court of Appeals opinion that granted a new trial, and REMAND this case to the Court of Appeals for consideration of the issues defendants raised in their motion for new trial that the Court of Appeals did not reach. Should the Court of Appeals affirm the circuit court's denial of defendants' motion for new trial, it shall reinstate mediation sanctions.
We do not retain jurisdiction.